                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA       :
                               :    CRIMINAL ACTION
        vs.                    :
                               :        NO. 07-CR-549-1
MAURICE PHILLIPS               :



                             O R D E R


     AND NOW, this     8th     day of June, 2021, upon

consideration of the Pro Se Motion of Defendant Maurice Phillips

for Sentence Reduction Under 18 U.S.C. Section 3582(c)(1)(A)

(Doc. No. 1103) and the Government’s Response in Opposition

thereto, it is hereby ORDERED that the Motion is DENIED for the

reasons outlined in the preceding Memorandum Opinion.


                                         BY THE COURT:



                                          s/ J. Curtis Joyner

                                         ____________________________
                                         J. CURTIS JOYNER,       J.




                                   19
